FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  February 19, 2009
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                     Clerk of Court
                            FOR THE TENTH CIRCUIT




    KATHERINE G. AVERY,

                Plaintiff-Appellant,

    v.                                                    No. 08-3207
                                                (D.C. No. 6:07-CV-01263-MLB)
    MICHAEL J. ASTRUE, Commissioner                        (D. Kan.)
    of Social Security Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before MURPHY, McKAY, and ANDERSON, Circuit Judges.



         Plaintiff-appellant Katherine G. Avery appeals from an order of the district

court affirming the Commissioner’s denial of her applications for Social Security

disability and Supplemental Security Income benefits (SSI). She raises three

issues on appeal: that the ALJ failed to properly (1) evaluate certain medical

opinion evidence; (2) take into account Ms. Avery’s limited ability to use her

*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
hands in determining her residual functional capacity (RFC); and (3) analyze

Ms. Avery’s credibility. Because we determine that the ALJ properly evaluated

the medical evidence, that the ALJ’s RFC determination was supported by

substantial evidence, and that the ALJ’s credibility findings were “closely and

affirmatively linked to substantial evidence,” Kepler v. Chater, 68 F.3d 387, 391

(10th Cir. 1995) (quotation omitted), we affirm.

                                          I.

      Appellant protectively filed her benefit applications on July 31, 2002,

alleging disability with an onset date of February 1, 2001. She initially claimed

disability based on post-polio syndrome; pain in her legs, hips, knees and ankles;

a lesion on her uterus; a problem with her kidneys; and gallstones. The agency

denied her applications initially and on reconsideration.

      On March 24, 2004, appellant received a de novo hearing before an

administrative law judge (ALJ). Following the hearing the ALJ found that

Ms. Avery “is mildly obese and has club feet with degenerative arthritis of the

knees and ankles, [and] status-post multiple surgeries[.]” Aplt. App., Vol. 1,

Tab 3 at 38. The ALJ found that these impairments were severe but that they did

not meet or equal any of the criteria listed inthe Listing of Impairments at 20

C.F.R. Pt. 404, Subpt. P, App. 1 (Listings). The ALJ found that, considering

Ms. Avery’s RFC, she was unable to perform her past relevant work as a chop-

saw operator or cook and was unable to perform the full range of sedentary work.

                                         -2-
But the ALJ found that Ms. Avery was not disabled because she could make an

adjustment to other work which existed in significant numbers in the national

economy.

      The district court subsequently reversed and remanded pursuant to an

unopposed motion by the Commissioner and a second hearing was held before a

different ALJ. Following that hearing, the ALJ found that the period of disability

in question was from January 8, 2002, through the date of her decision.

      The Commissioner follows a five-step sequential evaluation process

to determine whether a claimant is disabled. See Fischer-Ross v. Barnhart,

431 F.3d 729, 731 (10th Cir. 2005) (describing steps). The claimant bears the

burden of establishing a prima facie case of disability at Steps One through Four.

See id. If the claimant successfully meets this burden, the burden of proof shifts

to the Commissioner at Step Five to show that the claimant retains sufficient RFC

to perform work in the national economy, given her age, education, and work

experience. See id.

      At Step Two of the sequential evaluation, the ALJ found that Ms. Avery

      has a “severe” combination of impairments, summarized as: Bilateral
      congenital club feet with a superimposed episode of poliomyelitis at
      age 2, which left her with cavus feet with tight heel cords and foot
      deformities more so on the right, status post multiple surgeries in
      childhood; post-polio syndrome; diffuse arthralgias in the back,
      knees and hips with objective evidence of mild degenerative changes;
      and high moderate (level II) to low extreme (level III) obesity;
      alcohol dependence/abuse, not per se “severe”; and history of kidney
      removal, September 30, 2002, not per se “severe.”

                                         -3-
Aplt. App., Vol. 2, Tab 3 at 519. The ALJ also found “no medically determinable

impairment of carpal tunnel syndrome [(CTS)] during the period since January 8,

2002.” Id.

      At Step Three of the sequential evaluation, the ALJ found that Ms. Avery at

no relevant time had an impairment or combination of impairments that met or

equaled any of the criteria specified in the Listings.

      As to Ms. Avery’s credibility, the ALJ found

      the claimant’s testimony to be partially credible, particularly to the
      extent her lower extremity problems, particularly the pes cavus and
      great toe deformities (in combination with her obesity), preclude
      finding she can perform a job that requires much standing or walking.
      The [ALJ] otherwise finds her testimony to be exaggerated, e.g., as to
      her statement that she “frequently” attends a free clinic and her
      assertion at [the first] hearing that she lies down most of the day in
      bed or on the couch due to “excruciating pain.”

Aplt. App., Vol. 2, Tab 3 at 530.

      As to her RFC, the ALJ found that “the claimant’s [RFC] since January 8,

2002, has been such that she can perform the full range of sedentary exertional

work subject to environmental limitations against concentrated exposure to

extreme cold and vibrations.” Id.

      At Step Four of the sequential evaluation, the ALJ found that Ms. Avery

has been unable to perform any of her past relevant work since January 8, 2002.

Finally, at Step Five the ALJ applied Rule 201.14 of the Medical-Vocational

Guidelines at 20 C.F.R. pt. 404, Subpt. P, App. 2, finding that since Ms. Avery



                                          -4-
could be deemed to be age 50 as of March 1, 2007, she was disabled as of that

date. Regarding the period from January 8, 2002, through February 28, 2007, the

ALJ found that because Ms. Avery was a younger individual under the regulations

at that time, and could perform work that existed in significant numbers in the

national economy, she was not disabled. The Appeals Council denied review,

making the ALJ’s decision the Commissioner’s final decision. The district court

subsequently affirmed the Commissioner’s decision and Ms. Avery has appealed.

      Our jurisdiction over Ms. Avery’s appeal is under 28 U.S.C. § 1291. See

42 U.S.C. § 405(g) (“The judgment of the [district] court shall be subject to

review in the same manner as a judgment in other civil actions.”). We review the

Commissioner’s decision to determine whether the factual findings are supported

by substantial evidence in the record and whether the correct legal standards were

applied. See Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007).

“Substantial evidence is more than a mere scintilla and is such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Id.

(quotation omitted).

                                         II.

      In her first point, Ms. Avery argues that the ALJ erred in evaluating

Dr. Anthony Francis’s medical opinion and, regarding the entire record, that the

“ALJ’s analysis of the medical evidence is wholly inadequate and does not

provide substantial evidence to support a denial.” Aplt. Br. at 16.

                                         -5-
                                         A.

      Dr. Francis testified at the hearing that, based solely on the administrative

record, it was his opinion that the impairments of Ms. Avery’s knees and ankles

met the level of the musculoskeletal Listing in § 1.02A, and the impairment

caused by her pes cavus (dropped foot) or club foot equaled that Listing.

            1.02 Major dysfunction of a joint(s) (due to any cause):
      Characterized by gross anatomical deformity (e.g., subluxation,
      contracture, bony or fibrous ankylosis, instability) and chronic joint
      pain and stiffness with signs of limitation of motion or other
      abnormal motion of the affected joint(s), and findings on appropriate
      medically acceptable imaging of joint space narrowing, bony
      destruction, or ankylosis of the affected joint(s). With:

              A. Involvement of one major peripheral weight-bearing joint
      (i.e., hip, knee, or ankle), resulting in inability to ambulate
      effectively, as defined in 1.00B2b[.]

20 C.F.R. Pt. 404, Subpt. P, App. 1. § 1.02. In turn, § 1.00B2b provides:

            b. What We Mean by Inability to Ambulate Effectively

             (1) Definition. Inability to ambulate effectively means an
      extreme limitation of the ability to walk; i.e., an impairment(s) that
      interferes very seriously with the individual’s ability to
      independently initiate, sustain, or complete activities. Ineffective
      ambulation is defined generally as having insufficient lower
      extremity functioning (see 1.00J) to permit independent ambulation
      without the use of a hand-held assistive device(s) that limits the
      functioning of both upper extremities. . . .

             (2) To ambulate effectively, individuals must be capable of
      sustaining a reasonable walking pace over a sufficient distance to be
      able to carry out activities of daily living. They must have the ability
      to travel without companion assistance to and from a place of
      employment or school. Therefore, examples of ineffective
      ambulation include, but are not limited to, the inability to walk

                                         -6-
      without the use of a walker, two crutches or two canes, the inability
      to walk a block at a reasonable pace on rough or uneven surfaces, the
      inability to use standard public transportation, the inability to carry
      out routine ambulatory activities, such as shopping and banking, and
      the inability to climb a few steps at a reasonable pace with the use of
      a single hand rail. The ability to walk independently about one’s
      home without the use of assistive devices does not, in and of itself,
      constitute effective ambulation.

      The ALJ asked Dr. Francis about the regulation’s requirement that

Ms. Avery not be able to ambulate effectively, noting that Ms. Avery had testified

that she could walk a block or two. Dr. Francis responded: “I don’t know that

walking a block changes my opinion about that particularly. . . . I mean, we’re

kind of into the same thing that, you know, we’ve come to a lot of times, in other

words, she meets the strict criteria of a listing, I mean, she either meets the listing

or equals it and then, you know, there are other factors that are involved or may

be involved.” Aplt. App., Vol. 2, Tab 3 at 667. Then, under questioning by

Ms. Avery’s attorney, Dr. Francis talked about her pes cavus or club foot, saying:

“And that’s why I say that she would have the equivalent of a major weight

bearing joint under 1.02A just on the basis of the pes cavus or drop foot or club

foot.” Id. at 669.

      Dr. Francis also testified that her limitations were equivalent to the

neurological Listings in §§ 11.04B, 11.07D, and 11.14. 1 Section 11.07D is the

1
      As a technical point, we note that although Dr. Francis testified Ms. Avery
“would meet 11.04B and 11.07D as equivalent,” (emphasis added) he might also
have meant that her limitations were medically equivalent to the Listing in
                                                                      (continued...)

                                          -7-
Listing for cerebral palsy with “[d]isorganization of motor function as described

in 11.04B.” Section 11.14 is the Listing for peripheral neuropathies “[w]ith

disorganization of motor function as described in 11.04B, in spite of prescribed

treatment.” Section 11.04 provides:

             11.04 Central nervous system vascular accident. With one of
      the following more than 3 months post-vascular accident:

             ....

            B. Significant and persistent disorganization of motor function
      in two extremities, resulting in sustained disturbance of gross and
      dexterous movements, or gait and station (see 11.00C).

In turn, section 11.00C provides:

             C. Persistent disorganization of motor function in the form of
      paresis or paralysis, tremor or other involuntary movements, ataxia
      and sensory disturbances (any or all of which may be due to cerebral
      cerebellar, brain stem, spinal cord, or peripheral nerve dysfunction)
      which occur singly or in various combination, frequently provides
      the sole or partial basis for decision in cases of neurological
      impairment. The assessment of impairment depends on the degree of
      interference with locomotion and/or interference with the use of
      fingers, hands, and arms.


1
 (...continued)
§ 11.14 as well. We shall treat his opinion as such because the issue regarding all
of these sections is whether Ms. Avery had the requisite “[s]ignificant and
persistent disorganization of motor function in two extremities resulting in
sustained disturbance of gross and dexterous movements, or gait and station”
described in § 11.04B.

       Further, because it is mentioned by Ms. Avery in her brief, we note that the
ALJ referenced § 1.04A a number of times in her decision. The context of the
decision shows that this was simply a scriviner’s error and that the ALJ intended
to reference § 1.02A.

                                         -8-
                                          B.

      In determining that Ms. Avery’s impairments did not meet or equal the

Listing found at § 1.02A, the ALJ found

      no evidence, including in the claimant’s testimony that she is “unable
      to ambulate effectively” as defined in section 1.00B2b. She does not
      use crutches or a cane, but she testified she may “sometimes . . . just
      grab a stick and use it when [she’s] walking.” There are no medical
      observations regarding any perceptive need for her to use any sort of
      assistive device or even orthopedic shoes. She testified she can walk
      a block and a half. She shops for groceries.

Aplt. App., Vol. 2, Tab 3 at 526 (citation omitted). The ALJ then specifically

discussed Dr. Francis’s testimony and essentially held that the doctor had made a

legal error by concluding that the specific requirement that Ms. Avery be “unable

to ambulate effectively” was not necessary to a determination that Ms. Avery met

or equaled Listing 1.02A. The ALJ stated that she “f[ound] no support in medical

observations or complaints reflected in treatment records dated in the last 5 years

for the proposition that [Ms. Avery] has an ‘inability to ambulate effectively’

within the regulatory meaning.” Id.

      In determining that Ms. Avery did not meet the neurological Listings found

at §§ 11.04, 11.07, or 11.14, the ALJ found: “the evidence in this case does not

establish a sufficient ‘degree of interference with locomotion and/or interference

with the use of fingers, hands, and arms’ to warrant finding a neurological listing

is met or equaled.” Id. at 527 (quoting § 11.00C). As noted by the ALJ, in

eliciting Dr. Francis’s opinion that Ms. Avery met one of these neurological

                                          -9-
Listings, Ms. Avery’s attorney directed Dr. Francis to a medical record from

Dr. Daniel Dagen and asked whether that record showed that one of the Listings

was met. In determining that the neurological Listings were not met, the ALJ

noted that the consultative neurological examination in question was “remote”–it

was from three years prior to the alleged onset of disability date. The ALJ also

noted that Dr. Dagen had opined that, although Ms. Avery could not lift weights

over twenty-five pounds, she had

      “no difficulty handling light objects and the coordination in her
      hands is reasonably good to near normal,” which is consistent with
      an October 12, 2002, examination report stating the claimant’s
      hobbies are painting and sewing. Dr. Dagen thought she would have
      difficulty standing more than 10 minutes or walking more than three
      blocks, which is compared to the claimant’s testimony that she can
      stand at least 20 to 30 minutes and walk 1 ½ blocks.

Id. (citation omitted) (quoting Aplt. App., Vol. 1, Tab 3 at 258). The ALJ

therefore found that the neurological Listings were not met, specifically noting

that Ms. Avery’s attorney had not presented any more recent medical records to

support her argument.

                                          C.

      Ms. Avery argues that the ALJ committed a number of errors in

determining that she did not have an impairment or combination of impairments

that met or equaled any of the criteria specified in the Listings. All but one of

Ms. Avery’s arguments in her first point deal with the ALJ’s treatment of

Dr. Francis’s medical testimony. She argues that, in rejecting Dr. Francis’s

                                         -10-
contention that the Listings at issue were met or equaled, the ALJ (1) f ailed to

properly apply 20 C.F.R. §§ 404.1527 and 416.927 and Social Security Rulings

(S.S.R.) 96-5p and 96-6p (all dealing with the evaluation of medical opinion

evidence), (2) failed to explain the weight she gave Dr. Francis’s opinion,

(3) substituted her own medical judgment for that of Dr. Francis; (4) failed to

“sufficiently explain why she rejected significant probative and uncontroverted

evidence in the record indicating that [Ms.] Avery’s combination of impairments

met and/or equaled the listings,” Aplt. Br. at 10; (5) failed to address

Dr. Francis’s opinion that her impairments were medically equivalent to those

found in the Listings, and (6) “fail[ed] to provide specific, legitimate reasons for

rejecting Dr. Francis’ opinion,” id. at 16. Ms. Avery also generally argues as to

the entire record that “the ALJ’s analysis of the medical evidence is wholly

inadequate and does not provide substantial evidence to support a denial.” Id.

We disagree with all these points of error.

      First, we note that Ms. Avery presents no specific argument that the ALJ

misinterpreted what it means to be unable to “ambulate effectively” under

§ 1.00B2b, or what “[s]ignificant and persistent disorganization of motor function

in two extremities, resulting in sustained disturbance of gross and dexterous

movements, or gait and station,” means under §§ 11.04B and 11.00C. Her

argument is that the ALJ did not properly evaluate the evidence.




                                         -11-
      Second, it is important to specifically describe Dr. Francis’s testimony.

He began his testimony by noting that he had no doctor/patient relationship with

Ms. Avery and that he was therefore testifying purely from his examination of the

administrative record. He then proceeded to narrate from portions of the record

describing the various diagnoses of Ms. Avery’s physicians. The great majority

of this narrative was simply a list of Ms. Avery’s medical conditions with no

discussion of how they affected her ability to function. In fact, the little

discussion of limitation that was present was nothing more than recitation of

Ms. Avery’s subjective complaints found in the records: e.g., “now is having

severe pain in all joints,” “has aching in the legs from the hips down associated

with prolonged standing,” “[w]hen she was working her legs were miserably achy

at the end of the day,” she is having “hip, knee, ankle and back pain.” Aplt. App.,

Vol. 2, Tab 3 at 664-66. Following this narration, Dr. Francis concluded that

Ms. Avery’s impairments met the level of the Listing in § 1.02A, with no

discussion of how he arrived at his conclusion. As noted previously, when

specifically questioned about the requirement that Ms. Avery not be able to

ambulate effectively, Dr. Francis first seemed surprised that Ms. Avery had

testified that she could walk a block or two, and then testified without explanation

that her ability to do so would not change his opinion.

      Ms. Avery’s attorney then asked Dr. Francis to review the medical record

from Dr. Dagen, specifically a section where the doctor found “a profound

                                          -12-
weakness and drop foot that effects gait and ability to walk any distance.” Id.

at 668. The attorney then asked whether Ms. Avery might therefore meet the

Listing in § 11.14. Dr. Francis proceeded to examine sections 11.14, 11.04B,

and 11.07D, and testify, again in a conclusory manner, essentially that

Ms. Avery’s limitations would be equivalent to all three in that she had the

“[s]ignificant and persistent disorganization of motor function in two extremities,

resulting in sustained disturbance of gross and dexterous movements, or gait and

station,” required by 11.04B.

      This detailed review of Dr. Francis’s testimony shows that although he

clearly expressed his medical opinion as to the various medical conditions

afflicting Ms. Avery, he left unstated any medical opinion as to the nature and

severity of the impairments caused by those conditions. Instead, he gave opinion

on issues specifically reserved to the Commissioner, namely that these unstated

impairments met or equaled the impairments in the Listings at issue. See

20 C.F.R. §§ 416.927(e)(2) (“Although we consider opinions from medical

sources on issues such as whether your impairment(s) meets or equals the

requirements of any impairment(s) in the Listing of Impairments . . . , the final

responsibility for deciding these issues is reserved to the Commissioner.”);

416.927(e)(3) (“We will not give any special significance to the source of an

opinion on issues reserved to the Commissioner . . . .”).




                                         -13-
      Turning to Ms. Avery’s claims of error, she first claims that the ALJ f ailed

to properly apply 20 C.F.R. §§ 404.1527 and 416.927 and S.S.R. 96-5p and

96-6p. 2 Specifically she claims the ALJ failed to explain the weight she gave

Dr. Francis’s opinion, “fail[ed] to provide specific, legitimate reasons for

rejecting Dr. Francis’ opinion,” Aplt. Br. at 16. substituted her own medical

judgment for that of Dr. Francis, failed to address Dr. Francis’s opinion that her

impairments was the medical equivalent of those found in the Listings, and failed

to “sufficiently explain why she rejected significant probative and uncontroverted

evidence in the record indicating that Avery’s combination of impairments met

and/or equaled the listings,” id. at 10. None of these arguments have merit.

      First, Dr. Francis’s opinion that Ms. Avery’s impairments met or equaled

the impairments in the Listings at issue were not ignored. See S.S.R. 96-5p, 1996

WL 374183, at *3 (“[O]pinions from any medical source on issues reserved to the

Commissioner must never be ignored.”). In fact, his opinion was extensively

discussed. As to the weight the ALJ gave this opinion, it is clear it was rejected

because the ALJ found the Listings were not met or equaled.



2
       Sections 404.1527 (disability insurance) and 416.927 (supplemental
security income) set forth the requirements for evaluating opinion evidence;
S.S.R. 96-5p clarifies the Social Security Administration’s policy “on how [it]
consider[s] medical cource opinions on issues reserved to the Commissioner”; and
S.S.R. 96-6p clarifies the Social Security Administration’s policy “regarding the
consideration of findings of fact by State agency medical and psychological
consultants and other program physicians and psychologists” by ALJs.

                                        -14-
      As for the claims that the ALJ failed to provide specific, legitimate reasons

for rejecting Dr. Francis’s opinion, substituted her own medical judgment for his,

and failed to explain why she rejected significant probative and uncontroverted

evidence that Ms. Avery’s combination of impairments met or equaled the

Listings at issue, 3 we note that “[i]f the case record contains an opinion from a

medical source on an issue reserved to the Commissioner, the adjudicator must

evaluate all the evidence in the case record to determine the extent to which the

opinion is supported by the record.” S.S.R. 96-5p, 1996 WL 374183, at *3. That

is just what the ALJ did. In the same ruling the Social Security Administration

(SSA) stated that “[w]hether the findings for an individual’s impairment meet the

requirements of an impairment in the listings is usually more a question of

medical fact than a question of medical opinion.” Id. Further, “[i]n most

instances, the requirements of listed impairments are objective, and whether an

individual’s impairment manifests these requirements is simply a matter of

documentation.” Id. In this case, the ALJ turned to the documentation from the

treating sources regarding Ms. Avery’s impairments and to Ms. Avery’s own

testimony regarding her limitations in determining that the Listings were not met

or equaled. This was not error.



3
       We assume Ms. Avery means Dr. Francis’s testimony when she refers to
“significant probative and uncontroverted evidence” being rejected. Aplt. Br.
at 10. She does not identify any other evidence to which she might be referring.

                                         -15-
      We turn next to Ms. Avery’s claim that the ALJ failed to address

Dr. Francis’s opinion that her impairments were medically equivalent to those

found in the Listings. 4 Equivalence is a decision “‘on medical evidence only’

because this finding does not consider the vocational factors of age, education,

and work experience.” Id. at *4 (quoting 20 C.F.R. §§ 404.1526 and 416.926).

      The regulations provide that medical equivalence can be found in three

ways. First, if the claimant has an impairment that is described in the Listings,

but the claimant (1) does not exhibit one or more of the findings specified in that

Listing, or (2) exhibits all of the findings, but one or more of the findings is not

as severe as specified in the particular Listing, the Commissioner will find that

the claimant’s impairment is medically equivalent to that Listing if the claimant

has other findings related to his or her impairment that are at least of equal

medical significance to the required criteria. See 20 C.F.R. § 404.1526(b).


4
     In S.S.R. 96-5p, the SSA ruled regarding medical opinions on the issue of
medical equivalency that

      [a] finding of equivalence involves more than findings about the
      nature and severity of medical impairments. It also requires a
      judgment that the medical findings equal a level of severity set forth
      in 20 CFR 404.1525(a) and 416.925(a); i.e., that the impairment(s) is
      “. . . severe enough to prevent a person from doing any gainful
      activity.” This finding requires familiarity with the regulations and
      the legal standard of severity set forth in 20 CFR 404.1525(a),
      404.1526, 416.925(a), and 416.926. Therefore, it is an issue reserved
      to the Commissioner.

1996 WL 374183, at *4.

                                         -16-
Second, if the claimant has an impairment that is not described in the Listings, the

Commissioner compares the claimant’s findings with those for closely analogous

listed impairment and, if the findings related to the claimant’s impairment are at

least of equal medical significance to those of a listed impairment, the

Commissioner will find that medical equivalence. Id. Third, if the claimant has a

combination of impairments, no one of which meets a Listing, the Commissioner

compares the claimant’s findings with those for closely analogous listed

impairments and if the findings related to the claimant’s impairments are at least

of equal medical significance to those of a listed impairment, the Commissioner

will find the combination of impairments medically equivalent to that Listing. Id.

      Although Dr. Francis did not specify how he reached his medical

equivalency determination, under any of the three options he would have to have

found that the medical findings regarding Ms. Avery’s impairments were of equal

medical significance to the required criteria of a listed impairment. After

considering the evidence in the record, the ALJ determined that the required

functional limitations of being unable to “ambulate effectively” under in § 1.02A,

see Aplt. App., Vol. 2, Tab 3 at 526, and–regarding the suggested neurological

Listings–having the required “degree of interference with locomotion and/or

interference with the use of fingers, hands, and arms” described in 11.00C, see id.

at 527, were not met or equaled. Thus, the ALJ clearly rejected Dr. Francis’s

conclusory opinion on equivalency, an issue reserved to the Commissioner. As

                                         -17-
Dr. Francis did not testify as to the medical findings or reason behind his

equivalency opinion, nothing more was required of the ALJ.

      Finally, Ms. Avery generally argues as to the entire record that “the ALJ’s

analysis of the medical evidence is wholly inadequate and does not provide

substantial evidence to support a denial.” Aplt. Br. at 16. Her argument is:

      When evaluating the medical evidence, the ALJ cited to and provided
      a discussion of the medical record. However, the ALJ never
      indicated whether she accepted or rejected statements made in the
      medical exhibits. When, as here, an ALJ does not provide any
      explanation for rejecting medical evidence, this court cannot
      meaningfully review the ALJ’s determination.

Id. (citation omitted). Ms. Avery does not provide examples of the favorable

medical evidence she alleges was improperly rejected. Our independent review of

the ALJ’s decision shows significant discussion of the record surrounding the

ALJ’s analysis regarding her alleged CTS, the Listings, and her credibility.

Sufficient findings were therefore clearly made to allow meaningful review of the

three issues raised on appeal.

                                         III.

      In her second point, Ms. Avery argues that the ALJ erred by not including

limitations on the use of Ms. Avery’s hands in making her RFC determination.

Ms. Avery notes that although the ALJ found she could perform a full range of

sedentary exertional work, S.S.R. 96-9p rules that unskilled sedentary exertional

work requires good use of the hands and the ability to perform repetitive tasks


                                         -18-
with the hands, abilities she argues she does not posess. We disagree, holding

that the ALJ’s decision was supported by substantial evidence.

      The ALJ spent considerable effort in analyzing Ms. Avery’s CTS claim,

and determining the evidence did not support finding a “medically determinable

impairment of [CTS] during the period since January 8, 2002.” Aplt. App.,

Vol. 2, Tab 3 at 519. The ALJ noted that Ms. Avery made no formal claim of

CTS at the first hearing, claiming only that her right hand had a tendency to get

numb. She made only one claim of CTS in her written disability claims, asserting

she needed help with pots and pans due to weak wrists from CTS. The ALJ also

noted that at the second hearing Ms. Avery testified that CTS was first diagnosed

at a consultative disability examination and CTS surgery had not been

recommended. Turning to the administrative record, the ALJ noted that a

consultative examination performed in 2001 found her upper extremity evaluation

“essentially normal,” with right hand grip strength of 60 pounds and left hand

grip strength of 70 pounds; that an October 2, 2002, evaluation did not mention

any hand complaints or problems; and that a further evaluation ten days later

showed complaints unrelated to hand problems, a right hand grip strength of

10 pounds and left hand grip strength of 40 pounds, but no CTS diagnosis.

Id. at 524 (quotation omitted). The ALJ found that the CTS was not a severe

impairment during the claimed period of disability “with particular attention to

the dearth of CTS complaints in claimant’s written allegations of disability and

                                        -19-
the lack of CTS complaints on examination and in treatment during the past 5

years.” Id. at 525.

      Ms. Avery claims the ALJ failed to properly consider certain medical

records. She points first to a 1998 record from Dr. Dagen, wherein she was

diagnosed with “[CTS], bilateral–moderately severe.” Id., Vol. 1, Tab 3 at 257.

First, we note that Dr. Dagen’s medical record was from a number of years prior

to the alleged period of disability, and that, although the ALJ acknowledged

“remote” diagnoses of CTS, she discounted them due to lack of recent CTS

complaints in the more recent records. Id., Vol. 2, Tab 3 at 525. Second,

Dr. Dagen also found

      Her more recent onset upper extremity symptoms are due to [CTS],
      which is present bilaterally. The patient has weakness in her arms
      secondary to her remote motor neuron disease, i.e. poliomyelitis.
      This has resulted in dyscoordination of her hands and some
      weakness, making it impractical for her to lift or carry objects
      weighing more than 25 pounds. The patient has no difficulty
      handling light objects and the coordination in her hands is reasonably
      good to near normal.

Id., Vol. 1, Tab 3 at 258. The ALJ’s RFC was for sedentary work, which

“involves lifting no more than 10 pounds at a time and occasionally lifting or

carrying articles like docket files, ledgers, and small tools.” 20 C.F.R.

§ 404.1567. This is well within Dr. Dagen’s finding that she could not lift or

carry objects weighing more than twenty-five pounds. Third, although

S.S.R. 96-9p ruled that “[a]ny significant manipulative limitation of an


                                         -20-
individual’s ability to handle and work with small objects with both hands will

result in a significant erosion of the unskilled sedentary occupational base,”

1996 WL 374185, at *8 (emphasis in original), Dr. Dagen found that Ms. Avery

“ha[d] no difficulty handling light objects and the coordination in her hands is

reasonably good to near normal,” Aplt. App., Vol. 1, Tab 3 at 258.

      Ms. Avery also directs this court to a 2003 evaluation by Dr. T. M. Venkat

that showed that she had a right hand grip strength of 20 pounds and left hand

grip strength of 40 pounds. Id., Vol. 2, Tab 3 at 435. But there is no diagnosis of

CTS, no record of any complaint regarding her ability to use her arms, and

Dr. Venkat found “[t]he patient does not have any difficulty in picking up the

coin or opening the door. The patient is able to write her name without any

difficulty.” Id.

      Ms. Avery next points to a November 2001 medical record, also prior to the

onset of disability date, from Dr. Arun Sharma. The record shows that she

reported her left hand tingling, getting numb, and hurting and that she was not

able to lift things at times. Id., Vol. 1, Tab 3 at 344. Dr. Sharma diagnosed

“LEFT HAND PAIN WITH PROBABLE [CTS],” although the examination

section of the record does not show any examination of Ms. Avery’s upper

extremities. Id.

      Finally, Ms. Avery claims that the ALJ did not properly evaluate her

subjective claims with regard to her alleged CTS. She testified at the second

                                         -21-
hearing that she had CTS; that she took Tylenol to treat it; that the CTS caused

her hands and fingers to “lock up,” id., Vol. 2, Tab 3 at 658; and that she had

tingling in both arms to her shoulders two to three, and maybe more, times a day,

id. at 660. When she was asked whether anyone had recommended surgery for

her CTS, she said no, but claimed she had “been seeing the free clinic here

frequently.” Id. at 658. The ALJ, following the framework set forth in Luna v.

Bowen, 834 F.2d 161 (10th Cir. 1987), determined that there was “at least a ‘loose

nexus’ between the claimant’s impairments and her subjective allegations.” Aplt.

App., Vol. 2, Tab 3 at 528. But as to her subjective complaint regarding her CTS

symptoms–i.e., tingling in both arms to her shoulders two to three, and maybe

more, times a day–the ALJ found that her testimony was undermined by her claim

that she was being seen frequently at a “free clinic” for her CTS. The ALJ found

this claim was quite exaggerated since the newest medical record in the

administrative record was from May 2005, almost a year prior to the second

hearing, and that she had been seen for treatment only once in 2003. Id. at 529.

      From the above, we hold that the ALJ’s decision not to include any

manipulative or repetitive motion limitations in Ms. Avery’s RFC to account for

her alleged CTS was supported by substantial evidence, in that there was “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Flaherty, 515 F.3d at 1070 (quotation omitted). Ms. Avery’s only

claim of CTS in her written disability forms alleged that it made her wrists weak

                                         -22-
so that she needed help with pots and pans. But the RFC, with its limitation to

sedentary work, took into account Ms. Avery’s inability to lift and carry heavy

objects. As to the requested manipulative or repetitive motion limitations, even

the older medical records that diagnosed CTS do not support such limitations, and

the newer records do not diagnose CTS.

                                         IV.

      In her third and final point, Ms. Avery complains in a conclusory manner

that the ALJ erred in finding her not fully credible. Citing Kepler, 68 F.3d at 391

(“[F]indings as to credibility should be closely and affirmatively linked to

substantial evidence and not just a conclusion in the guise of findings”) (quotation

omitted), she directs this court to page 516 of Vol. 2, Tab 3, of her appendix, and

asserts that the ALJ simply stated that she considered Ms. Avery’s subjective

complaints without providing a more detailed analysis. This is a

mischaracterization of the record. The ALJ’s decision spent a number of pages

analyzing credibility, see Aplt. App., Vol. 2, Tab 3 at 527-30, and the ALJ was

very specific as to what parts of Ms. Avery’s testimony she found exaggerated,

and why. Further, page 516 does not reference either credibility or Ms. Avery’s

subjective complaints.

      Ms. Avery goes on to argue that the ALJ “based her pain and credibility

determinations on mistaken observations from the record,” Aplt. Br. at 21,

without identifying any of the allegedly mistaken observations. She then closes

                                         -23-
by reiterating her first conclusory assertion, arguing: “Although the ALJ stated

she considered [Ms.] Avery’s subjective complaints, she did not provide a

sufficient discussion on how the evidence related to her analysis nor her ultimate

conclusion that Avery’s allegations were significantly greater than indicated in

the medical record.” Id.

      As our independent review of the record shows that the ALJ’s credibility

findings were “closely and affirmatively linked to substantial evidence,” Kepler,

68 F.3d at 391, this point is denied.

                                         V.

      The judgment of the district court is AFFIRMED.



                                                    Entered for the Court


                                                    Michael R. Murphy
                                                    Circuit Judge




                                        -24-